Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	
Status
1.   Claims 3, 7, 9 are canceled.

Response to Argument
2.     The applicant's arguments filed 04/05/2021 have been fully considered regarding the amended independent claims 1, 4, 16, 17, all amended with similar subject matter from the canceled claims 7 and 9. The arguments are not persuasive and the same rejection has been modified to match the format of the amended claim language.  

            The arguments are made against Hattori that was previously used to meet the claim 7 and 9 limitations. Respectfully, the examiner disagrees because the applicant is ignoring the equivalent of the claim limitation which in light of the specification was established by the examiner and is arguing the verbatim claim language, it was specifically established the following:
 "Transmitting image signal after sending a standard-compliant control signal" per specification Fig. 6, step S18 “a standard-compliant control signal” is the equivalent for “HDR info frame”, after which S19 sends the video signal.   As Hattori [0135, 355] cites the equivalent of “wherein, when a signal to be output to the output per specification interpretation noted above for standard-compliant control signal” = “info frame” for HDR.
Thus, for a persuasive argument, please provide why the established equivalent is insufficient. If the equivalent is sufficient, then please show why the mapped citations are deficient, please also read the explanation of the mapping that is provided with the printed citations, or imbedded explanation inside the printed citations. 
 Also the applicant in the arguments does not mention Hattori [0135] that was specifically noted in claim 9 and is related to the claim amendments, please read all paragraphs based on the equivalent claim language established above. Please see the detailed office action below.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.     Claims 1, 2, 4 – 6, 8, 10 – 12, 14 – 19 rejected under 35 U.S.C. 103 as being un-patentable over Aokage (US 20130308015 A1), in view of Endo (US Hattori (US 20150103919 A1).

      Regarding claim 1, Aokage discloses “A signal processing device {Fig 1 – Fig 2} comprising: 
             an output interface {HDMI interface} configured to output an image signal, 
             control circuitry configured to detect a connected output device {HDMI protocol as referenced in [0023 – 25, 27– 28]} through the output interface and to perform a device type determination that indicates an intended use of the output by the connected output device.
             {Fig 1-2, [0027, 40] discloses image processing unit 105 includes a data generation unit 105c (Fig 2) that generate data for display according to the characteristics of a connected display device through the output interface, that is, converting the image signal (Fig 2,105 c) based on display device characteristics. The output interface provided by the HDMI interface [0023-24] to use HDMI standard protocol [0023] which uses EDID and E-EDID memory reading of the sink (receiver) device as disclosed in [0027-28] to detect the type of sink (receiver) device (e.g. display type, a recording device, etc.) and when the receiver device is a display to determine its capability of display format, aspect ratios, color spaces, and as further disclosed in [0025] the sink (receiving device) that is detected could be either a type of display or a recording device. [0023 – 28] reference the usage of the standard HDMI protocol},

                 Conversion circuitry configured to prohibit a conversion of the image signal to be output to the connected output device through the output interface, when the intended use of the output to the connected output device is other than display; and 
                  {In light of the specification, the limitation “to prohibit a conversion of the image signal” is defined as “Not converting the image signal” which is either used for “when the intended use of the output to the connected output device is other than display” such as a recording device that does not require conversion simply because it does not display, or when the display already has the same format for display and it does not require any image conversion.
               Aokage discloses the image processing 105 (Fig 2, [0042]) prohibits the conversion of video, because when, instead of taking the path from 105c to 103b for transmission to a display, it takes a different path for recording the image signal in a recording unit 106, it is “Not converting the image signal” as cited in [0042] the signal sent to the external recording medium 106a},  
                          Aokage discloses the limitation “Conversion circuitry configured to prohibit a conversion of the image signal to be output to the connected output device through the output interface, when the intended use of the output to the connected output device is other than display” is noted is fully met by the equivalent language explained.  However, to expedite the prosecution, the examiner also considers that the path to the output device such as a display device or a recording device could be via only one output interface such as one HDMI output interface via which a detection has to be made to determine when the connected output device is NOT a display device (e.g. a recording device) in order to prohibit the image conversion. The applicant has  Ando to explicitly teach the limitation “Conversion circuitry configured to prohibit a conversion of the image signal to be output to the connected output device through the output interface” so that it is combined in the Aokage’s Conversion circuitry that already provides “when the intended use of the output to the connected output device is other than display (recording device as detailed above)”. 
                   Ando in a similar field of endeavor teaches “Conversion circuitry configured to prohibit a conversion of the image signal to be output to the connected output device through the output interface”, as cited 
                       Ando Fig.1 [0043] "camera system including the camera apparatus 100 and video processing 200, then [0057] discloses "It should be noted that the raw data obtained by the raw data transmission processing section 201 is outputted from the development unit 200 without change to be supplied to a first recording apparatus 12 to be recorded therein {"raw video data is outputted without change" is equivalent to "prohibits conversion of video"}. This is as opposed to the video converted data that is output for display as noted in [0061] discloses that The video data outputted from the frame synchronizer 205 is supplied to a gamma correction processing section 206, based on the gamma characteristics of the display apparatus.  The corrected video data (converted video) is then outputted.  In this example, the outputted video data is supplied to a high-resolution monitor 14 to be displayed thereon.
          It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Aokage as taught in Ando to provide “Conversion circuitry configured to prohibit a conversion of the image signal to be output to the connected output device through the output interface”, for the purpose that when HDMI protocol of Aokage has detected a recording device, that is, “when the intended use of the output to the connected output device is other than display”, time is saved by preventing a video conversion that is a wasteful action  for a recording device which does not display and does not need an image conversion.


                     Aokage further discloses “a transmission circuitry configured to transmit the image signal to the connected output device through the output interface”,
           {[0042] discloses "The interfaces 103b in Fig2 provides converted data (signal) transmission to display (in case, when the output device is a display), and the interface from recording unit 106 transmits the image signal to the external recording medium 106a (in case, when the output device is a recording device)}. 


                Aokage does not explicitly disclose “wherein the conversion is conversion of a dynamic range of the image signal”,  and “wherein, when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with the HDR signal, the transmission circuitry transmits the image signal after sending a standard-compliant control signal, and when a signal to be 

                      but Hattori in a similar field of endeavor teaches "wherein the conversion is conversion of a dynamic range of image signal" met by [0135] as cited "On the other hand, in a case where the display unit is an HDR display, the SDR image obtained as a result of the decoding is scaled to an HDR image (that is, converted to high dynamic range), and is input to and is displayed on the display unit."
      Hattori further teaches  “wherein, when a signal to be output to the connected output device is an HDR signal, and the capability of the output device is compatible with the HDR signal, the transmission unit transmits the image signal after sending a standard- compliant control signal”,  {"Transmitting image signal after sending a standard-compliant control signal" per specification Fig. 6, step S18 “a standard-compliant control signal” is the equivalent for “HDR info frame”, after which S19 sends the video signal.   As [0135, 355] cites the equivalent of “wherein, when a signal to be output to the output device is an HDR signal, and the capability of the output device is compatible with the HDR signal, the transmission unit transmits the image signal after sending a standard- compliant control signal”, per specification interpretation noted above for standard-compliant control signal” = “info frame” for HDR.

             “wherein, when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with an SDR signal, the transmitter transmits the image signal, without sending the standard- compliant control signal” Hattori [0135] “In a case where a display unit is an SDR display, the SDR image which is obtained as a result of the decoding is input to and is displayed on the display unit without change (that is, without sending the standard- compliant control signal which is the additional information for high dynamic range of HDR), then as cited “On the other hand, in a case where the display unit is an HDR display, the SDR image obtained as a result of the decoding is scaled to an HDR image, and is input to and is displayed on the display unit. Also note per [0375, 378] the Info Frame (the standard- compliant control signal) is only used for the HDR signal to provide the additional dynamic range capability of HDR signal to a compatible HDR type display such as Knee points of luminance increases in the HDR signal.
        It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Aokage as taught in Hattori to provide “wherein the conversion is conversion of a dynamic range of the image signal”,  and “wherein, when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with the HDR signal, the transmission circuitry transmits the image signal after sending a standard-compliant control signal, and when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with an SDR signal, the transmission circuitry transmits the image signal, without sending the standard-for the purpose that in a case where a standard dynamic range (SDR) display and an HDR display are mixed, it is necessary to encode each of an SDR image and an HDR image in the AVC method or the HEVC method, and thus a data amount increases. Therefore, a method is considered in which one of the SDR image and the HDR image is coded, and then a dynamic range is converted after decoding is performed as necessary, thereby generating the other, as Hattori [0012] teaches.


               Regarding claim 2, Aokage / Hattori discloses “The signal processing device according to claim 1, wherein, when the intended use of the output to the connected output device is display, the conversion circuitry converts the image signal, depending on capability of the connected output device”, as already noted in claim 1 citations above, as met by Aokage [0027-28, 40].


              Regarding claim 4, for this independent claim, “an output interface configured to output an image signal, 
             control circuitry configured to detect a connected output device through the output interface and to perform a device type determination that indicates an intended use of the output by the connected output device.
              conversion circuitry configured to prohibit conversion of the image signal to be output to the connected output device through the output interface, when the intended 
and “wherein, when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with the HDR signal, the transmission circuitry transmits the image signal after sending a standard-compliant control signal, and when a signal to be output to the connected output device is an HDR signal, and the capability of the connected output device is compatible with an SDR signal, the transmission circuitry transmits the image signal, without sending the standard-compliant control signal”,
                        Aokage as main reference and as modified by Endo disclosed these exact limitation as fully noted in claim 1,

                   Aokage does not explicitly disclose “wherein the conversion is conversion of a color gamut of the image signal”, but Hattori in a similar field of endeavor teaches “wherein the conversion is conversion of a color gamut of the image signal”, met by [0630].
  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Aokage as taught in Hattori to provide “wherein the conversion is conversion of a color gamut of the image signal”, for the purpose that in a case where a standard dynamic range (SDR) display and an HDR display are mixed, it is necessary to encode each of an SDR image and an HDR image in the AVC method or the HEVC method, and thus a data amount increases. Therefore, a method is Hattori [0012] teaches.


               Regarding claim 5, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the intended use of the output is determined on a basis of output device information, the output device information being information about the connected output device”, as already noted in claim 1 citations above, and met by Aokage [0027-28]. 


               Regarding claim 6, Aokage / Endo / Hattori discloses “The signal processing device according to claim 5, wherein the output device information is at least one of a manufacturer, a model name, and a serial number of the connected output device”, 
             Aokage further discloses "output device information is at least one of a manufacture of output device" is met by [0027] "EDID and the E-EDID includes, for example, information about identification information of the receiving apparatus 300” and [0079]” a command including a Vendor ID, and the command can be specified for each manufacturer". 
             Regarding claim 8, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the standard-compliant control signal is an Info Frame”, as it was already noted in claim 7 as it was met by Hattori [0355]. 


               Regarding claim 10, Aokage / Endo / Hattori discloses “The signal processing device according to claim 5, wherein, when the signal processing device is an imaging device, the intended use of the output determined on a basis of the output device information during reproduction is display, and the intended use of the output determined on a basis of the output device information during recording is other than display”, met by Aokage [0025] "The transmitting apparatus 100 can be an imaging apparatus such as a camera, to generate image data. The receiving apparatus 300 can be a display device such as a television set, a personal computer, and a projector, or a recording apparatus such as a recorder and a hard disk drive.  The receiving apparatus 300 can be an electronic apparatus for receiving image data or audio data from the transmitting apparatus 100".   

   
          Regarding claim 11, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the conversion circuitry”, and Hattori further teaches “converts the HDR signal into the SDR signal” as cited in [0143] "The conversion unit 14 converts an HDR image input from an external device into an SDR image through knee compression, and supplies the SDR image to the coding unit 12”,
  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify, Aokage / Endo / Hattori as further taught in Hattori to provide “converts an HDR signal into an SDR signal”, for the purpose that in a case where a standard dynamic range (SDR) display and an HDR display are mixed, it is necessary to encode each of an SDR image and an HDR image in the AVC method or the HEVC method, and thus a data amount increases. Therefore, a method is considered in which one of the SDR image and the HDR image is coded, and then a dynamic range is converted after decoding is performed as necessary, thereby generating the other, as Hattori [0012] teaches.

     
             Regarding claim 12, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the conversion circuitry” and Hattori further teaches “converts the SDR signal into the HDR signal” as cited in [0135].
  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Aokage / Endo / Hattori as further taught in Hattori to provide “converts an SDR signal into an HDR signal”, for the purpose that in a case where a standard dynamic range (SDR) display and an HDR display are mixed, it is necessary to encode each of an SDR image and an HDR image in the AVC method or the HEVC method, and thus a data amount increases. Therefore, a method is considered in which one of the SDR image and the HDR image is coded, and then a dynamic range is converted after decoding is performed as necessary, thereby generating the other, as Hattori [0012] teaches.

               Regarding claim 14, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein one of HDMI, SDI, DLNA, and wireless connection is used for connection to the connected output device”,
               Aokage [0023] "a transmitting apparatus 100 and a receiving apparatus 
300 are communicably connected with each other via a connection cable 200. The connection cable 200 is an HDMI-compliant cable.   


               Regarding claim 15, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the connected output device is one of a display, a recording device, a measuring device, an analyzer, an editing device, and a converter”,
              Aokage [0025] as cited "The receiving apparatus 300 can be a display device such as a television set, a personal computer, and a projector, or a recording apparatus such as a recorder and a hard disk drive".

             Regarding claim 16, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

               Regarding claim 17, this claim implements the “non-transitory CRM” that details the process of the apparatus in claim 1 and is rejected under the same rationale.

             Regarding claim 18, this claim implements the method that details the process of the apparatus in claim 5 and is rejected under the same rationale.

               Regarding claim 19, this claim implements the “non-transitory CRM” that details the process of the apparatus in claim 5 and is rejected under the same rationale.

4.	Claims 13 rejected under 35 U.S.C. 103 as being un-patentable over Aokage (US 20130308015 A1), in view of Endo (US 20110242370 A1), in view of Hattori et al., hereinafter Hattori (US 20150103919 A1).and in view of Bugdayci et al., hereinafter Bugdayci (US 10200701 B2).

          Regarding claim 13, Aokage / Endo / Hattori discloses “The signal processing device according to claim 1, wherein the conversion c”, but Aokage / Endo / Hattori does not explicitly disclose “converts a Hybrid Log-Gamma (HLG) signal into a PQ signal”, but 
              Bugdayci in a similar field of endeavor teaches “converts a Hybrid Log-Gamma (HLG) signal into a PQ signal” as met by (column 20, lines 8-27) and also as cited in claim 1, last 3 lines "according to a mapping of a combined inverse gamma and hybrid log gamma (HLG) electro-optical transfer function (EOTF) curves to a Perceptual Quantization (PQ) transfer function (TF) curve; and outputting the decoded bit stream video data and the plurality of scaling parameters.
  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Aokage / Endo / Hattori as taught in Bugdayci to provide “converts a Hybrid Log-Gamma (HLG) signal into a PQ signal”, for the purpose that when the user owns a display device capable of using a particular format of the HDR signal, the incompatible HDR format be converted into to the format that the display device is capable of displaying, which will enhance the comfort of the user in being able to use his desired display device.


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422